Exhibit 10.25

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT is made as of [                            ], by and between
StanCorp Financial Group, Inc., an Oregon corporation (“Company”), and
[                            ] (“Indemnitee”), an officer or director of the
Company.

 

RECITALS

 

A. It is essential to the Company to retain and attract as directors and
officers the most capable persons available.

 

B. The increase in corporate litigation subjects directors and officers to
expensive litigation risks at the same time that the availability and coverage
of directors’ and officers’ liability insurance has been reduced.

 

C The Articles of Incorporation of the Company (“Articles”) authorize
indemnification of directors and officers of the Company to the fullest extent
permitted by law. The bylaws of the Company (“Bylaws”) require indemnification
of directors and officers of the Company to the fullest extent not prohibited by
law. The Articles, Bylaws and the Oregon Business Corporation Act (“Act”)
expressly provide that the indemnification provisions set forth in the Articles,
Bylaws and the Act are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and directors and officers with respect to
indemnification.

 

D. Indemnitee is concerned that the protection available under the Articles,
Bylaws and insurance may not be adequate in the present circumstances and may be
unwilling to serve or continue to serve as a director or officer without
adequate protection, and the Company wants to provide additional protection to
encourage Indemnitee to continue to serve in that capacity.

 

NOW, THEREFORE, the Company and Indemnitee agree as follows:

 

1. Services to the Company. Indemnitee will serve or continue to serve, at the
will of the Company, as a director or officer of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders a
resignation in writing.

 

2. Definitions. As used in this Agreement:

 

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, proceeding, arbitration, mediation or investigation whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee may be or
may have been involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, or agent of another
corporation, partnership, joint venture, trust or other enterprise, whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification or reimbursement can be provided under this Agreement.



--------------------------------------------------------------------------------

(b) The term “Expenses” includes, without limitation, expense of investigations,
judicial or administrative proceedings or appeals, attorneys’ fees and
disbursements and any expenses of establishing a right to indemnification under
Section 11 of this Agreement, but shall not include amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.

 

(c) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; reference to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the interest of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

 

3. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee is a party to
or threatened to be made a party to any Proceeding (other than a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with the Proceeding if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal proceeding, in addition, had no reasonable cause to
believe that Indemnitee’s conduct was unlawful

 

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is a party to or threatened to be made a party to any Proceeding by
or in the right of Company to procure a judgment in its favor against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of the Proceeding if Indemnitee acted in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity.

 

5. Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, the Company shall indemnify Indemnitee against all Expenses incurred
in connection therewith.

 

2



--------------------------------------------------------------------------------

6. Additional Indemnification.

 

(a) The Company agrees, as set forth in this Section 6(a), to indemnify the
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification may not be specifically authorized by Articles, the Bylaws, the
Act or the other provisions of this Agreement. Accordingly, notwithstanding any
limitation in Sections 3, 4 or 5, the Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee is a party to or threatened to be
made a party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding. No indemnity shall be made under
this Section 6(a) on account of Indemnitee’s conduct which constitutes a breach
of Indemnitee’s duty of loyalty to the Company or its shareholders or is an act
or omission not in good faith or which involves intentional misconduct or a
knowing violation of the law.

 

(b) For purposes of Sections 6(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

(i) to the fullest extent permitted by the provision of the Act that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and

 

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

(c) The Company agrees to indemnify Indemnitee for Expenses if Indemnitee is
called, in connection with a Proceeding, as a non-party witness by reason of the
fact that Indemnitee is or was a director or officer of the Company.

 

7. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision;

 

(b) for any transaction from which Indemnitee derived an improper personal
benefit;

 

(c) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;

 

3



--------------------------------------------------------------------------------

(d) if a court having jurisdiction in the matter shall finally determine that
such indemnification is not lawful under any applicable statute or public policy
(and, in this respect, both the Company and Indemnitee have been advised that
the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication); or

 

(e) in connection with any Proceeding (or part of any Proceeding) initiated by
Indemnitee, or any Proceeding by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Company is
expressly required by law to make the indemnification, (ii) the Proceeding was
authorized by the Board of Directors of the Company, (iii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law, or (iv) Indemnitee initiated the Proceeding
pursuant to Section 11 of this Agreement and Indemnitee is successful in whole
or in part in the Proceeding.

 

8. Advances of Expenses. The Company shall pay the Expenses incurred by
Indemnitee in any Proceeding in advance at the written request of Indemnitee, if
Indemnitee:

 

(a) furnishes the Company a written affirmation of the Indemnitee’s good faith
belief that Indemnitee is entitled to be indemnified by the Company under this
Agreement; and

 

(b) furnishes the Company a written undertaking to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company.

 

Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances made
under this Section 8 shall be paid by the Company to the Indemnitee as soon as
practicable but in any event within ten (10) business days after written demand
by the Indemnitee to the Company.

 

9. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect of the Proceeding is to be made against
the Company under this Agreement, notify the Company of the commencement of the
Proceeding. The omission to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement:

 

(a) The Company will be entitled to participate in the Proceeding at its own
expense.

 

(b) Except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding, with legal counsel
reasonably satisfactory to the Indemnitee. Indemnitee shall have the right to
use separate legal counsel in the

 

4



--------------------------------------------------------------------------------

Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 8 above, for the fees and expenses of separate
legal counsel incurred after notice from the Company of its assumption of the
defense, unless (i) Indemnitee reasonably concludes that there may be a conflict
of interest between the Company and Indemnitee in the conduct of the defense of
the Proceeding or (ii) the Company does not use legal counsel to assume the
defense of such Proceeding. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (i) above.

 

(c) If two or more persons who may be entitled to indemnification from the
Company, including the Indemnitee, are parties to any Proceeding, the Company
may require Indemnitee to use the same legal counsel as the other parties.
Indemnitee shall have the right to use separate legal counsel in the Proceeding,
but the Company shall not be liable to Indemnitee under this Agreement,
including Section 8 above, for the fees and expenses of separate legal counsel
incurred after notice from the Company of the requirement to use the same legal
counsel as the other parties, unless the Indemnitee reasonably concludes that
there may be a conflict of interest between Indemnitee and any of the other
parties required by the Company to be represented by the same legal counsel.

 

(d) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its
written consent, which shall not be unreasonably withheld. Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.

 

10. Procedure Upon Application for Indemnification. Any indemnification under
Sections 3, 4, 5 or 6 of this Agreement shall be made no later than 45 days
after receipt of the written request of Indemnitee for indemnification and shall
not require that a determination be made in accordance with the Act by the
persons specified in the Act that indemnification is required under this
Agreement. However, unless it is ordered by a court in an enforcement action
under Section 11 of this Agreement, no such indemnification shall be made if a
determination is made within such 45-day period by (a) the Board of Directors by
a majority vote of a quorum consisting of directors who were not parties to the
Proceeding or (b) independent legal counsel in a written opinion (which counsel
shall be appointed if a quorum is not obtainable), that the Indemnitee is not
entitled to indemnification under this Agreement.

 

11. Enforcement. The Indemnitee may enforce any right to indemnification or
advances granted by this Agreement to Indemnitee in any court of competent
jurisdiction if (a) the Company denies the claim for indemnification or
advances, in whole or in part, or (b) the Company does not dispose of the claim
within 45 days of a written request for indemnification or advances. Indemnitee,
in the enforcement action, if successful in whole or in part, shall be entitled
to be paid also the expense of prosecuting the claim. It shall be a defense to
any such enforcement action (other than an action brought to enforce a claim for
advancement of Expenses pursuant to Section 8 above, if Indemnitee has tendered
to the Company the required affirmation and undertaking) that Indemnitee is not
entitled to indemnification under this Agreement, but the burden of proving this
defense shall be on the Company. Neither a failure of

 

5



--------------------------------------------------------------------------------

the Company (including its Board of Directors or its shareholders) to make a
determination prior to the commencement of the enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors or its
shareholders) that indemnification is improper shall be a defense to the action
or create a presumption that Indemnitee is not entitled to indemnification under
this Agreement or otherwise. The termination of any Proceeding by judgment,
order of court, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, shall not, of itself, create a presumption that Indemnitee is not
entitled to indemnification under this Agreement or otherwise.

 

12. Partial Indemnification. If Indemnitee is entitled under any provisions of
this Agreement to indemnification by the Company for some or part of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount, the Company
shall indemnify Indemnitee for the portion of the Expenses, judgments, fines and
amounts paid in settlement to which Indemnitee is entitled.

 

13. Nonexclusivity and Continuity of Rights. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Articles, the Bylaws, any other agreement,
any vote of shareholders or directors, the Act, or otherwise, both as to action
in Indemnitee’s official capacity and as to action in other capacity while
holding office. The indemnification under this Agreement shall continue as to
Indemnitee even though Indemnitee ceases to be a director or officer and shall
inure to the benefit of the heirs and personal representatives of Indemnitee.

 

14. Business Combinations. If any person or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires
the legal right to elect a majority of the Board of Directors of the Company in
a transaction or series of transactions that has not received the prior approval
of the Board of Directors of the Company, (a) the Company or its successor, as
the case may be, shall, for a period of two years following the date that such
legal right is acquired (the “Trigger Date”), maintain any and all directors and
officers’ liability insurance in effect prior to the Trigger Date that covers
Indemnitee and (b) this Agreement shall remain in full force and effect and
shall be binding on the Company and any successor in accordance with its terms.

 

15. Severability. If this Agreement or any portion of it is invalidated on any
ground by any court of competent jurisdiction, the Company shall indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated or by any other applicable law.

 

16. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee. Indemnitee shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties. No waiver
of any of the

 

6



--------------------------------------------------------------------------------

provisions of this Agreement shall constitute a waiver of any other provisions
of this Agreement (whether or not similar) nor shall any waiver constitute a
continuing waiver, unless expressly stated in any waiver.

 

18. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
upon delivery if delivered by hand to the party to whom the notice or other
communication shall have been directed or (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(i) If to Indemnitee, at the address indicated on the signature page of this
Agreement.

 

(ii) If to the Company to

 

    StanCorp Financial Group, Inc.

    Attention: General Counsel

    1100 SW Sixth Avenue, 17th Floor

    Portland, OR 97204

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

19. Counterparts. The parties may execute this Agreement in two counterparts,
each of which shall constitute the original.

 

20. Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the state of Oregon.

 

21. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

STANCORP FINANCIAL GROUP, INC.

By

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

INDEMNITEE

--------------------------------------------------------------------------------

[name]

   

[address]

   

 

7